Title: To John Adams from Benjamin Rush, April 1812
From: Rush, Benjamin
To: Adams, John



my Dear Old friend,
Philadelphia April 1812

In  giving  the history of the Controversies in which I was engaged in the military hospitals, and from which I suffered Abuse, and incurred the lasting resentment of the Character you allow you in your last letter, I neglected to mention  in addition to the Change which my resignation produced in the expenses and Order of the military hospitals, that my Zeal and Sufferings in behalf of the sick soldiers produced another event the history of which is not known. Walking on an afternoon near the Barracks in which the mutinous Pennsylvania line had taken refuge in our city at the Close of the War, I met with two or three of the leaders of their body. I entered into conversation with them, and remonstrated against their Conduct, and urged them to lay down their Arms & to make peace with the Government. They listned with attention  to my Advice, and After a While, one of them said “Will the Government accept of our Submission without punishing us?” I said I believed this would be the case, but that I could in a short time satisfy them upon this Subject. I went hastily to Mr Dickinson’s who was then President of the executive Counsil of our state & informed him of what had passed with the heads of the Mutineers. He seized the idea of procuring their pardon immediately with Avidity, and requested me to return to them immediately with an assurance from him that if they would lay down thier arms, and man leave  the city that night for Lancaster as soon as possible, he would be thier intercessor with the general government, and that he had no doubt of his success. I returned with quick steps to the Barracks & requested who delivered  Mr Dickinson’s message to the persons above mentioned. They immediately convened all the Pennsylvania line, and addressed them in a manner suited to the Objects they had in view. Some of them said, “what Security have we that Mr Dickinson does not mean to entrap us?” Here said one of the leaders of the Mutiny—“here is his our  security. This is Dr Rush. I know him well—he is a the Soldiers friend”—alluding to my attention to sympathy with thier Sufferings and my Sufferings on thier Account. “Will he go with us, said they to the Presidents.” &c? Yes said I, I will—They then placed me with thier leaders in thier front, and followed us to the house of Mr D:—who came out And upon a table with a Servant with a Candle in his hand, and addressed the troops in a pathetic and sensible Speech, & repeated his assurances to them of his determination to procure if possible thier pardon. They gave him three Cheers, and then marched from his door with a field Officer previously kept in readiness for the purpose, to Lancaster. Say my friend—was not this triumph over prejudice, and mutiny an ample reward for all I suffered from head quarters  for my Attachment to the Cause of justice and humanity? The Soldiers were all pardoned agreeably to the encouragement given to them to expect it.
Yes—Sir, I have more than once heard Col: P: relate anecdotes of the Character you have alluded to, intended to show his weakness and incapacity to fill the station he occupied in the Army. One of them I can never forget.  When fortified in an impregnable Situation upon  the heights of White Marsh in order to he proposed to Col: P: to  reinforce his picket guard which was retreating before Genl: Howe’s Army. He was protested “Do you wish said the Colonel to bring on a general engagement?” no I do not said the General—then why  Colonel. His Advice had the desired effect.  Genl: Howe retired, and thereby acknowledged our Army and Country to be invincible. Had  he army been met  on a plain, a defeat and perhaps the submission of our Country would probably have been the Consequences.—
It is said the Revd Dr Mason has been persuaded not to publish the life of Hamilton, least it should injure the fame of  your “Character”. Copies it is said of most of his popular letters, messages, addresses &c have been found in Col: Hamilton’s hand writing among his Other papers.
The  Detractors from  the fame of most military men have been thier enemies—the Detractors from the fame of your “Character,” are his personal friends, most of whom have lived in his family, and received favors from him.
With all the Crimes justly ascribed to Bonaparte—who has ever called in question his military talents? And yet he has not a personal friend upon the face of the earth.
The loudest Eulogists of the military Character of Genl: Wolfe were his personal friends.—
Let this letter follow my last in being totally destroyed.—
The World was made for the Artful  & the bold.” “It is all title page”—According to Dr: Young “it has no contents”
Adieu! ever yours—

Benjn: Rush